Citation Nr: 0708236	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran's diabetes mellitus is shown to be no more 
disabling than as that requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.   


CONCLUSION OF LAW

The criteria for an increased disability rating for diabetes 
mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Diabetes Mellitus

This appeal stems from a September 2003 rating decision that 
assigned an initial 20 percent rating for diabetes mellitus, 
effective May 6, 2002, coincident to the grant of service 
connection for that disability.  The veteran contends that a 
20 percent rating does not compensate him adequately for the 
extent of his diabetes and seeks a minimum 40 percent rating.  
The sole issue now on appeal is whether a higher initial 
rating is warranted, and not the effective date assigned for 
the 20 percent rating.  This case is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings may be assigned as evidence warrants in appeals of 
initial disability ratings), and thus, while the Board has 
considered the whole record, the main focus of its decision 
is on evidence specific to diabetes from around mid-2002 
forward.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants the next higher rating of 40 percent.  That rating 
requires evidence on each of the three criteria - use of 
insulin, restricted diet, and regulation of activities.  In 
contrast, a 20 percent rating requires use of insulin and a 
restricted diet, or, alternatively, use of an oral 
hypoglycemic agent and a restricted diet.  Note 1 to 
Diagnostic Code 7913 instructs evaluation of compensable 
diabetic complications separately unless they are part of the 
criteria used to support a 100 percent rating.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note 2 
instructs that, when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

The clinical evidence of record, VA and private, reflects the 
use of insulin and oral diabetic medication.  The veteran has 
asserted that he uses both insulin and oral medication and 
that that is evidence of diabetes warranting at least a 40 
percent rating.  However, use of insulin is a requirement 
common to criteria for both the 20 and 40 percent ratings.  
Use of an oral hypoglycemic agent is a requirement for the 20 
percent rating already in effect, and evidence of such use, 
without more, would not support a 40 percent rating.    

Also common to both 20 and 40 percent ratings is evidence of 
a restricted diet.  On this criterion, the Board notes, in 
particular, private clinical records, e.g., Wayne General 
Hospital records dated in April 2001 and December 2002, 
documenting the recommendation of a diet consisting of 1800 
(April 2001) and 2400 (December 2002) calories a day.  Such 
evidence arguably is evidence of a restricted diet and the 
recommendation presumably is associated with, at least in 
part, a plan to manage and control the veteran's diabetes.  
(Recent VA clinical records also reflect recommendations to 
adhere to a low fat/cholesterol/salt, high fiber, 1800-
calorie diet, which apparently was not intended strictly to 
manage diabetes, as those records discuss other matters 
affecting the veteran's health and which likely would benefit 
from a better diet, like his hypercholesterolemia, 
hypertension, and obesity.)    

That said, here, whether or not a higher rating is warranted 
would turn on whether the veteran's activities are restricted 
or regulated due to diabetic symptoms. On this point, 
Diagnostic Code 7913 criteria for a 100 percent rating is 
instructive, as it defines "regulation of activities" as 
"avoidance of strenuous occupational and recreational 
activities."  The clinical records do not document 
directives, or even recommendations, to restrict physical 
activity, whether job-related or not, specifically due to the 
extent of diabetes.  

In this connection, the Board has considered private clinical 
records, including records of hospital admission (Wayne 
General Hospital) and Arthur E. Wood Medical Clinic, whether 
dated before or after May 2002.  A careful reading of those 
records indicates that the veteran was diagnosed with 
diabetes, among other ailments, and that he received diabetes 
management counseling, including a recommendation to restrict 
caloric intake as discussed above, during the hospital 
admissions or other visits.  However, it is pertinent that 
those records consistently document complaints of shortness 
of breath, asthmatic symptoms, and respiratory distress as 
chief complaints prompting the veteran's visits.  (Service 
connection is in effect for sinusitis.  The veteran 
unsuccessfully sought service connection for bronchitis, and 
as well, a respiratory disorder claimed as due to asbestos 
exposure in service.  He was diagnosed with chronic 
obstructive pulmonary disease, apparently associated with a 
history of smoking.)  The fact that diabetic counseling was 
provided coincident to care given in a hospital, or that 
hospitalization records discuss history of diabetes and use 
of diabetic medication or insulin, is not satisfactory 
evidence that diabetic complications were exacerbated or so 
severe that hospitalization or confinement became necessary.     

Similarly, VA clinical records do reflect evidence of 
diabetic management, for instance, with use of oral 
medication and insulin, but they do not reflect instructions 
to see a doctor or diabetic care provider on a regular basis 
to manage diabetes.  Neither the veteran's bare assertion 
that he has been "forced to regulate [his] daily 
activities" (see August 2004 VA Form 9), nor his request for 
insulin refills (see March 2004 VA clinical record), in the 
Board's opinion, is insufficient evidence on the issue of 
restricted activity in light of lack of evidence that would 
support a 40 percent rating as discussed elsewhere in this 
decision.  Again, the fact that the veteran is on diabetic 
medication, including insulin, is not at issue.  His request 
for a refill in and of itself is not evidence of worsened 
disability, nor is it evidence that his activities are 
restricted.  Further on this point, the Board notes the lack 
of evidence that could suggest disability significant enough 
to support even higher ratings, e.g., frequent visits 
specifically due to diabetic complications (like ketoacidosis 
or hypoglycemia).  In fact, VA clinical records dated as 
early as in mid-1999-early 2000 reflect a determination that 
there have been no hypoglycemic or hyperglycemic events and 
that the veteran has gained some weight.  More recent records 
do not document contrary findings that would support the 
present claim.                        

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the next higher 
rating of 40 percent, much less even higher ratings.  
Therefore, there is no reasonable doubt to be resolved.  
38 C.F.R. § 4.3 (2006).       

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

This appeal seeking a higher initial rating arises from the 
rating decision that granted service connection.  Where, as 
here, VA receives a notice of disagreement that raises a new 
issue different from the one for which the claim was filed, 
the law requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, which was done here as to entitlement to a rating 
higher than 20 percent, but VA is not required to provide 
notice of the information and evidence needed to substantiate 
the new issue. VAOPGCPREC 8-03 (Dec. 22, 2003).  Nonetheless, 
a November 2003 letter, sent even before the SOC was issued, 
notified the veteran of what Diagnostic Code 7913 requires 
for the next higher 40 percent rating, and advised him that 
pertinent evidence of increased severity would include 
medical records, lay statements from individuals with 
personal knowledge of his exacerbated diabetes, and his own 
statements to that effect.  That letter also explained that, 
if he identifies the sources of evidence concerning his 
diabetes, then VA would assist him in securing the missing 
items from those sources, but that he ultimately is 
responsible for substantiating his claim with evidence not in 
federal custody.  The SOC cited 38 C.F.R. § 3.159, from which 
the "fourth element" is derived, and the SOC and 
Supplemental SOC (SSOC) explained why the criteria for a 
higher rating are not met.  Even after the SSOC was issued, 
neither the veteran, nor his representative reported that 
additional, pertinent evidence exists and that the veteran 
requires more time to submit it, or that he needs VA 
assistance to secure it.  Additional argument, however, was 
submitted, and the Board has considered it.          

Under the circumstances, the Board fails to find prejudicial 
error resulted due to a notice timing defect, or due to lack 
of explicit inquiry to the veteran to "send everything you 
have concerning diabetes," or something else that effect, to 
literally comply with the "fourth element" notice 
requirement.  Nor does it find prejudicial error due to lack 
of notice consistent with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of what considerations govern the 
assignment of disability ratings and effective dates for 
degree of disability and service connection).  The criteria 
specific to a higher rating for diabetes were discussed 
multiple times during the appeal period, and lack of notice 
on effective date criteria cannot prejudice the veteran as an 
increased rating is denied.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records and 
the veteran's statements.  Where the veteran identified 
sources of pertinent private clinical records, VA responded 
to assist him in securing the missing items consistent with 
the duty to assist.  Despite appropriate notice, the veteran 
has not identified additional sources of pertinent, existing 
evidence missing from the record and which he desires VA to 
review.  Therefore, the Board is not precluded from deciding 
this appeal.  


ORDER

An increased disability rating for service-connected diabetes 
mellitus is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


